OPINION

Per Curiam:

This action for declaratory and injunctive relief was commenced by John Doe, identity unknown, for himself and as the purported representative of an undefined class of persons, similarly situated. Its purpose is to preclude the enforcement against the unidentified plaintiffs of certain criminal laws regarding bookmaking. The district' court granted plaintiffs the relief requested, and this appeal followed.
The immediate matter, before us for attention is the motion of the appellants for a stay, of the district court judgment pending appeal. Since we believe it to be clear that the district court was in error in entering judgment for plaintiffs, we choose to dispose of this htigation rather than to rule upon the interim motion for a stay order. Accordingly, we dismiss this appeal and remand the matter to the district court with direction to dismiss the action below. It is not the court’s business to render advisory opinions for unknown persons who may or may not have a justiciable controversy with named defendants.